No. 12207

         I N THE SUPREIqE COURT O TI-TE STATE OF M N A A
                                 F                OTN

                                           1972



EDGAR BOUCHER ,

                              P l a i n t i f f and Respondent,

     -VS   -
J O E STEFFES , J R .     ,
                              Defendant and A p p e l l a n t .



Appeal from:          D i s t r i c t Court of t h e S i x t e e n t h J u d i c i a l D i s t r i c t ,
                      Honorable A l f r e d B. C o a t e , Judge p r e s i d i n g .

Counsel of Record:

     For Appellant :

               W i l l i a m McNamer a r g u e d , B i l l i n g s , Montana.

     F o r Respondent:

               Gene H u n t l e y a r g u e d , Raker, 24ontana.



                                                  Submitted:         O c t o b e r 20, 1972

                                                     Decided
                                                                 'NQV2 7 4972
Filed:     NOV2 '7 4972
M r , J u s t i c e John Conway Harrison d e l i v e r e d t h e Opinion of t h e
Court.

        This i s an appeal from the d e n i a l of a motion f o r change
of venue from Fallon County t o Yellowstone County,
        Issue:         Should t h e question of venue be reexamined when-
ever t h e r e i s a change of p a r t i e s defendant?
        The f a c t s g i v i n g r i s e t o t h i s a c t i o n a r e n o t i n d i s p u t e .
On May 4 , 1968, defendant Joe S t e f f e s , Jr, was involved i n
an automobile accident i n western North Dakota.                              With him was
h i s father-in-law,             p l a i n t i f f Edgar Boucher, and one John W.
Trudo.       The accident involved a head-on c o l l i s i o n with a
v e h i c l e operated by Edward J. Byer.                    The Byer c a r had been
purchased t h a t day from t h e Erwin Heberle Ford Agency a t Baker,
Montana,         Byer was k i l l e d i n t h e c o l l i s o n and a l l t h r e e occu-
pants of defendant's v e h i c l e were i n j u r e d ,               Following t h e
accident defendant S t e f f e s moved h i s home from Baker i n Fallon
County, t o Yellowstone County.
        Trudo f i l e d s u i t a g a i n s t defendant S t e f f e s and t h e adminis-
t r a t r i x of t h e e s t a t e of Byer i n f e d e r a l c o u r t on February 10,
1970.       O t h e same day p l a i n t i f f Boucher f i l e d a g a i n s t t h e same
             n
defendants i n t h e s t a t e c o u r t i n Fallon County.
        Decedent Byer had no l i a b i l i t y insurance o r o t h e r resources
which could be used t o pay a judgment, i f one were rendered
a g a i n s t him,      A question arose: Whether, i n view of t h e f a c t
Byer had purchased t h e c a r t h a t day, t h e insurance p o l i c y of
t h e Heberle Ford Agency might a t t a c h by v i r t u e of t h e holding
of t h i s Court i n I r i o n v. Glens F a l l s I n s . Co,, 154 Mont, 156,
461 P.2d 199?
        A f t e r l i t i g a t i o n i n t h e f e d e r a l c o u r t determined t h e
Heberle Ford Agency p o l i c y d i d n o t a f f o r d p r o t e c t i o n t o Boucher
o r Trudo, t h e a d m i n i s t r a t r i x of ~ y e r ' se s t a t e p e t i t i o n e d t h e
d i s t r i c t c o u r t f o r discharge on t h e grounds t h e r e were no a s s e t s ,
no insurance, and t h e r e f o r e , no reason t o continue with t h e
a d m i n i s t r a t i o n of t h e e s t a t e ,   The c o u r t dismissed t h e e s t a t e
a s a p a r t y defendant with p r e j u d i c e ,
       Defendant S t e f f e s then moved f o r a change i n t h e p l a c e of
t r i a l t o Yellowstone County on t h e grounds t h a t he had a r i g h t
t o t r i a l i n t h e county of h i s residence; t h a t the a c c i d e n t had
occurred i n the s t a t e of North Dakota; t h a t he could n o t t h e r e t o -
f o r e have moved f o r a change of p l a c e of t r i a l because defendant
                                                       to
a d m i n i s t r a t r i x was a proper p a r t y / t h e a c t i o n and a r e s i d e n t of
Fallon County; t h a t t h e j o i n d e r of defendant a d m i n i s t r a t r i x was
c o n d i t i o n a l - i n i t i o and because of h e r voluntary d i s m i s s a l t h e
                      ab
p l a i n t i f f had not met t h e l e g a l requirements of pleading and
proving a cause of a c t i o n a g a i n s t h e r i n order t o maintain venue,
o r i n the a l t e r n a t i v e did not bring the action against her i n
good f a i t h i n t h e l e g a l sense required t o e s t a b l i s h and maintain
venue i n Fallon County.              Further,        t h a t t r i a l i n Fallon County
would be p r e j u d i c i a l t o defendant S t e f f e s because p l a i n t i f f
i s a r e s i d e n t of Fallon County and t h a t t h e proper county f o r
t r i a l i s Yellowstone County.             The d i s t r i c t c o u r t denied t h e motion
and t h i s appeal i s taken from t h e r u l i n g ,
       Defendant c i t e s no Montana a u t h o r i t y t o support h i s posi-
t i o n t h a t where t h e r e a r e m u l t i p l e defendants when t h e cause i s
i n s t i t u t e d and where the r e s i d e n t defendants a r e dropped, t h e
remaining defendant o r defendants have a r i g h t t o change t h e venue
t o t h e i r jurisdiction.         He n o t e s , quoting Rapp v, Graham, 145 Mont.
371, 401 P.2d 579, t h a t t h e r i g h t of a defendant f o r t r i a l i n
t h e county of h i s residence i s an important r i g h t .                   W agree
                                                                                e
with t h e r u l e s s e t f o r t h t h e r e , but t h e f a c t s i t u a t i o n s of t h e
two c a s e s a r e not s i m i l a r .    Rapp was a c o n t r a c t c a s e with j u s t one
defendant,        Nor a r e we persuaded by t h e out of j u r i s d i c t i o n c a s e s
c i t e d by defendant:         Gunnoe v. West V i r g i n i a Poultry Co-op Ass'n,
115 W.Va, 87, 174 S.E. 691,                 93 A . L , R ,   944; Turner v. Superior
Court, 3 Ariz.App, 414, 415 P.2d 129; L e s t e r v , Rose, 147 W.Va,
575, 130 S.E.2d 80; Delaney v , Atterbury, 189 Okla. 361, 116 P.2d.
968,
        ~ o n t a n a ' svenue s t a t u t e s , T i t l e 93, Ch. 29, R.C,M,              1947,
were taken from t h e s t a t e of C a l i f o r n i a and t h a t j u r i s d i c t i o n
has r u l e d on t h e very problem presented t o us here.                            Before
d i s c u s s i n g t h e r u l e s e t f o r t h by a s e r i e s of C a l i f o r n i a c a s e s ,
we n o t e t h a t Kansas e a r l y adopted t h e C a l i f o r n i a view,                Hawkins
v. Brown, 78 Kan. 284, 97 I?.                  479.      The C a l i f o r n i a view a l s o
appears t o be followed by f e d e r a l c a s e s , where t h e question a r i s e s
a s t o whether t h e p l a i n t i f f has joined               a r e s i d e n t of t h e s t a t e
i n order t o prevent removal.                   For a d i s c u s s i o n of t h e f e d e r a l
view s e e Cyclopedia of Federal Procedure, Vol. 2 , 5 3.71.
       A long l i n e of C a l i f o r n i a c a s e s has followed an e a r l y
e s t a b l i s h e d r u l e t h a t a motion f o r a change of venue w i l l be
determined by t h e s t a t u s of t h e p a r t i e s and pleadings a t t h e
time t h e moving p a r t y appears i n the a c t i o n .                  Remington Sewing
Machine Co. v, Cole, 62 Cal. 311(1882); Ferguson v. Koerber,
69 Cal.App.        47, 230 P. 476; W a f t v. I n n i s , 57 Cel.App~'637;
135 P.2d 29; C a l i f o r n i a C o l l e c t i o n Agency v. Fontana, 61 cal.App.l;d
648, 143 P.2d 507, 510; White v. Kaiser Frazer Corp. 100 Cal,Appe3ct/
754, 224 P,2d 833;Freeman v. Dowling, 219 Cal. 213, 25 P.2d 980;
Bancroft's Code P r a c t i c e and Remedies, V. 2, 5 1006, p, 1447.
       W f i n d the r u l e a s s t a t e d i n C a l i f o r n i a C o l l e c t i o n Agency
        e
most s u c c i n c t l y s t a t e s t h e r u l e t h a t we adopt h e r e i n :
        11
         I n our opinion t h e r u l e , supported by reason and
       by a u t h o r i t y , i s t h a t upon t h e hearing of t h e
       motion f o r change of venue under t h e circumstances
       presented h e r e , t h e r e a l i s s u e f o r determination
       by t h e t r i a l c o u r t was whether p l a i n t i f f , i n j o i n i n g
       t h e r e s i d e n t defendant a s a p a r t y , had reasonable
       grounds f o r t h e b e l i e f i n good f a i t h t h a t p l a i n t i f f
                                                                                              I1
       had a cause of a c t i o n a g a i n s t t h e r e s i d e n t defendant.
       The decision of t h e t r i a l c o u r t i s affirmed.
We Concur:




judge         Associate
Justice Cas